Citation Nr: 1732405	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  02-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for a swollen esophagus with gastroesophageal reflux disorder (GERD). 

3.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with arthritis.

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 and from July 1997 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a June 2010 rating decision, the RO continued a 10 percent disability rating for a swollen esophagus with GERD and a 20 percent disability rating for lumbosacral strain with arthritis.

In a June 2011 rating decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for depression.  In a February 2012 rating decision, the RO denied entitlement to TDIU. 

The Veteran presented testimony before a Veterans Law Judge (VLJ) in February 2015 via videoconference.  A copy of the transcript of the February 2015 hearing is of record and has been considered.  The VLJ who held the February 2015 hearing has since retired.  

As per VA laws and regulations, the Veteran was offered another hearing, but he did not respond to an April 2017 letter requesting guidance.  As directed in the April 2017 letter, it is therefore assumed that no additional hearing is desired.  See 38 C.F.R. § 20.704 (2016).  

By March 2015 decision, the Board denied the claims before it, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum decision, the Court vacated the Board decision, remanding the case to the Board for proceedings consistent with its decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased Rating - Lumbar Spine; Service Connection - Psychiatric Disability

In the October 2016 Court decision, the Court found that the Board erred in relying on March 2010, December 2010, and January 2014 VA examinations that were inadequate as to the testing requirements of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Court also found that the Board erred in relying on a March 2011 VA industrial assessment of the Veteran's claimed psychiatric disability in denying service connection for an acquired psychiatric disorder, as due to or aggravated by his service-connected lumbar spine disability.  The Court found that the Veteran had met the criteria for VA to provide an examination to address direct or secondary service connection, and the Board erred when it failed to obtain this evidence.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Remand is necessary to obtain an adequate VA examination of the Veteran's lumbar spine, as well as an adequate examination and opinion regarding his claimed psychiatric disability.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Increased Rating - GERD; TDIU

With regard to the Veteran's increased-rating claim for GERD and his claim for TDIU, further development is required.  First, the Veteran receives treatment for his service-connected GERD from VA treatment facilities, and updated records must be obtained as they may be relevant to the Veteran's claim for an increased rating.  Second, a March 2011 VA examination report indicates the Veteran was enrolled in a vocational rehabilitation program through VA; however, it is noted he did not complete the program.  These vocational rehabilitation records are not associated with the claims file and may be relevant to the appeal.  Thus, VA and vocational rehabilitation records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran was last afforded a VA examination for his GERD disability in September 2015.  Given the Veteran's assertions of a worsening of his disability and his inability to obtain or maintain substantially gainful employment due to his service-connected disabilities, the Board finds that an examination is warranted to assess the current severity of his GERD disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the above development, consideration of the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disability must be deferred as the Veteran's claims for service connection and increased ratings are inextricably intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation records.

2.  Undertake appropriate development to obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected GERD disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should provide an opinion on the impact and physical limitations of the Veteran's GERD in relation to employment.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities. 

The examiner must address the following: (a,b,c)

a)  Pursuant to 38 C.F.R. § 4.59, the examination should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b)  In recording the ranges of motion for the relevant joints, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  THE EXAMINER MUST INCLUDE, TO THE EXTENT POSSIBLE, SPECIFIC LOSS OF RANGE OF MOTION DUE TO PAIN, WEAKENED MOVEMENT, EXCESS FATIGAILITY, OR INCOORDINATION OF MOVEMENT.

c)  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected lumbar disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  THE EXAMINER MUST INCLUDE, TO THE EXTENT POSSIBLE, SPECIFIC LOSS OF RANGE OF MOTION DURING FLARE-UPS.

The examiner must provide a complete rationale for any opinion expressed.

The examiner should provide an opinion on the impact and physical limitations of the Veteran's lumbar spine disability in relation to employment.

5.  Obtain a VA psychiatric examination and opinion: the examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.

The examiner must address the following: (a,b)

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder was incurred in service.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder is caused by or aggravated (worsened beyond a normal progression of the disease) by his service-connected lumbar spine disability.

6.  After the above development is completed, adjudicate the claims remaining on appeal, including TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




